DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 5/6/2022.
Claims 1-17 are pending.

Allowable Subject matter
Claim(s) 4, 12 and 15 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including in these claims.  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) of these claims set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, 15, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
The term “coarsely woven” in claim 4 is a relative term which renders the claim indefinite. The term “coarsely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 12 and 15
Claim 12 recites, “a second layer of containers disposed on the layer of containers”
Claim 15 recites, “a second layer of containers on the layer of containers”. 
The limitation “on the layer” is not clear.  Such terminology suggests “the layer” is at least partially horizontal and that the “second layer of containers” is above and in close contact with “the layer”.  However, there does not appear to be any illustration in the application showing such an arrangement.    
Claims 16 and 17 
Claim 16 recites, “arranging the layer of containers in parallel with the second layer of containers”
Claim 17 recites, “the layer of containers is arranged in parallel with the second layer of containers.”
The meaning of “in parallel” is not clear.  Such limitation typically describes filters that are exposed to split/different portions of a stream, but no such configuration is depicted in the application.  Instead, the embodiments disclosed in the application show filters disposed “in series”, not “in parallel”.     

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 3, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,871,849 to Smith, US 2003/0217640 to Alper, US 2017/0095771 to Venet.
Regarding claim 1, Smith teaches a filter system for adsorbing molecules from a gas (title), comprising:
a filter module having opposing inner walls (Fig. 1 and 2, upper and lower surfaces), and an inlet (Fig. 2, left side, see flow arrows) and an outlet (Fig. 2, right side); and
a layer of formable gas-permeable containers arranged in the filter module on a support (Figs. 2, 2A, and 4, including items 17, 34), and perpendicular to a flow of the gas between the inlet and the outlet:
wherein each container of the layer of containers is filled with an active adsorbent, and arranged in close proximity to each other (title, col. 4, 14-52); and
wherein the layer of containers is configured to fill a space between the opposing inner walls. (space between the upper and lower surfaces of Fig. 1, 2, is filled with items 17, 34, see also Fig. 2A).
Smith does not teach the layer of formable gas-permeable containers are perpendicular to a flow of the gas between the inlet and the outlet. 
Alper teaches a similar device where the air flow is perpendicular to the layers.
(Fig. 1, airflow direction arrow 12, par. 5, 43).
	Venet teaches 
	A similar device with multiple filters where the airflow is perpendicular to the filters.
It would have been obvious to one of ordinary skill in the art, prior to the effective
filing date of the invention, to modify Smith, in view of Alper and Venet, in order to provide a system where the airflow arrangement is perpendicular to the filters, as this is a well known technique as demonstrated by Alper and Venet, and which is conducive to purification using multiple successive filters to increase the level of purity of the airstream.
	
Regarding claim 2,  Smith teaches the filter system according to claim 1, wherein the support is a diffuser or a grid (tray 12, Fig. 2).

Regarding claim 3, Smith teaches the filter system according to claim 1, comprising a plurality of layers of containers (defined by trays 12, Fig. 2), wherein adjacent layers of containers are separated from each other by a cavity. (see open spaces between layers 12) (see also Venet, Figs 1-3)

Regarding claim 5, Smith teaches the filter system according to claim 1, comprising a second layer of containers arranged on a second support. (multiple layers of containers at different support levels are shown in Fig. 2, see also Venet, Figs 1-3). 

Regarding claim 6, Smith teaches the filter system according to claim 1, wherein the containers are made from a woven material.
Col. 4, lines 36-52, the bags are a single sheet of material that is porous and
woven.

Regarding claim 7, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
	Claim 7 is rejected as being inherent from claim 1.

7. (currently amended) A method of adsorbing molecules from a gas, comprising:
providing a filter module having opposing inner walls and an inlet and an outlet, the filter module comprising a layer of formable gas-permeable containers arranged in the filter module on a support, and perpendicular to a flow of the gas between the inlet and the outlet, wherein each container of the layer of containers is filled with an active absorbent, and arranged in close proximity to each other, and wherein the layer of containers is configured to fill a space between the opposing inner walls; and
passing the flow of the gas containing the molecules from the inlet to the outlet to allow the active adsorbent to adsorb the molecules.

Regarding claim 8, Smith as modified teaches the method according to claim 7, further comprising passing the gas through a plurality of layers of containers. (multiple layers of containers are shown in Fig. 2, see also Venet Figs 1-3)

Regarding claim 9, Smith as modified teaches the method according to claim 7, wherein the containers are made from a woven material. (Col. 4, lines 36-52, the bags are a single sheet of material that is porous and woven.)

Regarding claims 10 and 13, Smith as modified teaches the filter system according to claims 1 and 7, wherein the molecules are poisonous molecules, or odor-causing molecules. (Smith, col. 1, 5-10).

Regarding claims 11 and 14, Smith as modified teaches the filter system according to claims 1 and 7, wherein the containers are sacks or bags. (Smith, Fig. 3 and 4, Col. 4, lines 36-52, the bags are a single sheet of material that is porous and woven.)

Regarding claims 16 and 17, Smith as modified teaches the method according to claims 12 and 5, comprising arranging the layer of containers in parallel with the second layer of containers. (Smith Fig. 2, the layers are arranged parallel to each other.  (see also the 112 rejections) (See also Venet, Figs 1-3).

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered but are not deemed persuasive. 
Beginning at page 11, applicant characterizes Smith, the primary reference, as follows,
The main air flow is in a horizontal direction parallel with the cartons. Hence, the air must first enter the inlet cavity. Then, the air stream must diverge almost perpendicular to flow through the adsorbent material in the carton and reach the outlet cavity. Having passed the adsorbent carton, the air flow must thus diverge again to pass out from the outlet cavity. The design of the filter according to Alper is space inefficient since two thirds of the housing volume is occupied by air, and only one third comprises the effective adsorbent. 
The air flow will be great at the opening end of the cavity, but almost zero at the closed end. Thus, an uneven pressure profile will be built up in the inlet cavity. This will affect the air flow through the carton such that most of the air will pass the carton at one end portion. This results11 in the adsorbent at this end portion being purified prior to the rest of the adsorbent. Thus, the cartons must be replaced prior to its dedicated lifetime.

While the forgoing characterization may be accurate, it is not apparent to the office how this distinguishes applicant’s invention as claimed from the prior art. the invention. 
At page 13 applicant’s remarks, 
There is a critical difference between positioning the adsorbent layers in parallel with the incoming air flow and positioning them perpendicular to the incoming air flow. In the first case, the incoming air flow has to turn twice to enter the adsorbent and to escape from the filter module respectively. This will create an unnecessary pressure increase over the filter module. Secondly, due to the uneven pressure, the adsorbent will be partly saturated and the carton must be exchanged prior to its active lifetime. These aspects are not discussed by Smith. 
Smith teaches the air flow to simultaneously pass all adsorbent layers, which is different from the claimed invention. 

On page 15 applicant remarks that it would be “impossible” to alter the tray orientation in Smith such that they are perpendicular to the airflow.

Office’s Response
Smith, when modified in view of Alper and Venet, teaches the claimed limitation of the airflow being perpendicular to the filters. As an initial matter, note that at page 11 of applicant’s remarks, applicant observes that the flow in Smith is “almost perpendicular” to the filter.  Thus, while Smith may not expressly teach this limitation, it is apparent from Smith’s figures, as acknowledged by applicant, that the flow in Smith is already at least very close to perpendicular already.  Furthermore, the uppermost airflow stream in Smith, Fig. 2, could enter the system from the top, instead of from the left side, without altering the fundamental nature or operation of the device. In this modification, the airflow would inarguably be perpendicular to the filter.  
Further, altering Smith in view of Venet, can entail placing another filter or two below the top filter shown in Fig. 2, and arranging for such top entering airflow to pass through each of these filters in series (instead of simultaneously), before exiting the system to the right.  This embodiment would still operate in the original manner, with the additional benefits of the Venet reference added.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763